DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/14/2020, 7/20/2021, 8/31/2021, and 8/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiriyama et al. (JP 2005133585; IDS).
In claim 1, Hiriyama discloses a device (Fig. 1-8) for driving a compressor (3) of a vaporous fluid, particularly an electric motor (12), the device comprising: a rotor (14) and a stator (13) with a stator core (15) as well as an insulation assembly (18, 19), which are arranged extending along a common longitudinal axis from a first end face to a second end face of the stator (13), wherein the stator core (15) is formed with bars (stator teeth of 15) uniformly arranged on a circumference for accommodating conducting wires (16) wound into coils (16), and the insulation assembly (18, 19, 20b) has at least one first insulation element (18), second insulation elements (20b), and at least one third insulation element (19), wherein the at least one first insulation element (18) is arranged between the conducting wires (16) and the stator core (15), a respective one of the second insulation elements (20b) is arranged in an intermediate space formed between the coils (16) arranged adjacent to one another; and the at least one third insulation element (19) is arranged on an inner side of the stator (13), the inner side pointing inward in a radial direction in a manner so as to seal the inner side.
In claim 2, Hiriyama discloses  wherein the intermediate space respectively formed between two of the bars (stator teeth of 15) arranged adjacent to one another, with the at least one first insulation element (18) shaped about the bars, is open inward in the radial direction, wherein the intermediate space has minimal expansion in an area between end faces of the bars (stator teeth of 15; Fig. 3).
In claim 3, Hiriyama discloses wherein each of the second insulation elements (20b), which extends continuously in an axial direction between the first end face and the second end face of the stator (13), has a first longitudinal side and a second longitudinal side (illustrated in Fig. 7 below) extending in the axial direction and aligned in the radial direction.
In claim 4, Hiriyama discloses wherein each of the second insulation elements (20b) is aligned with the first longitudinal side radially outward (illustrated in Fig. 7) and arranged to fit closely continuously with a base area of the intermediate space, on the at least one first insulation element (18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hiriyama et al. (JP 2005133585; IDS) in view of Ota et al. (JP 2004072899; IDS).
In claim 11, Hiriyama teaches the device of claim 1, with the exception of wherein the at least one third insulation element has a shape of a cylindrical cage with braces extending in an axial direction, which are connected to one another at first and second ends, respectively, via an entirely closed ring.
However, Ota teaches a device (Fig. 1-12) at least one third insulation element (31) has a shape of a cylindrical cage with braces (34, 35) extending in an axial direction, which are connected to one another at first and second ends, respectively, via an entirely closed ring (36, 37).
Therefore in view of Ota, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Hiriyama to have the at least one third insulation element having a shape of a cylindrical cage with braces extending in an axial direction, which are connected to one another at first and second ends, respectively, via an entirely closed ring, in order to provide a reliable structure which prevents coils mounted in the slot from being displaced (Ota; Page 1).
Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiriyama et al. (JP 2005133585; IDS) in view of Takano et al. (JP 2016200122; IDS).
In claim 18, Hiriyama teaches the device of claim 1, with the exception of wherein the first insulation element is formed protruding over the stator core at least at one of the first end face and the second end face of the stator, and an area of the first insulation element protruding from the stator core in an axial direction at the one of the first end face and the second end face of the stator is formed as a substantially cylindrical wall for connecting to a cover element.
However, Takano teaches a device (Fig. 1-4) having a first insulation element (33) formed protruding over the stator core (30b) at least at one of the first end face and the second end face of the stator (3b), and an area of the first insulation element (33) protruding from the stator core (30b) in an axial direction at the one of the first end face and the second end face of the stator (3b) is formed as a substantially cylindrical wall (axial portion of 33b; illustrated in Fig. 4) for connecting to a cover element (34).
Therefore in view of Takano, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Hiriyama to have a first insulation element formed protruding over the stator core at least at one of the first end face and the second end face of the stator, and an area of the first insulation element protruding from the stator core in an axial direction at the one of the first end face and the second end face of the stator formed as a substantially cylindrical wall for connecting to a cover element, in order to provide a reliably sealed device for an electric compressor (Takano; [0001-0007]).
In claim 19, Hiriyama as modified teaches the device of claim 18; furthermore Hiriyama does not teach wherein the cover element is formed as a completely closed ring with a first axially aligned ring surface, a radially aligned ring surface, as well as a second axially aligned ring surface.
However, Takano further teaches wherein the cover element (34) is formed as a completely closed ring with a first axially aligned ring surface (34b), a radially aligned ring surface (top surface of 34), as well as a second axially aligned ring surface (34a).
Therefore further in view of Takano, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the device of Hiriyama as modified to have the cover element formed as a completely closed ring with a first axially aligned ring surface, a radially aligned ring surface, as well as a second axially aligned ring surface., in order to provide a reliably sealed device for an electric compressor (Takano; [0001-0007]).
In claim 20, Hiriyama as modified teaches the device of claim 19; furthermore Hiriyama does not teach wherein the first axially aligned ring surface formed on an outer radius of the cover element and the second axially aligned ring surface formed on an inner radius of the cover element are aligned parallel to one another and connected to one another via the radially aligned ring surface.
However, Takano further teaches wherein the first axially aligned ring surface (34b) formed on an outer radius of the cover element (34) and the second axially aligned ring surface (34a) formed on an inner radius of the cover element (34) are aligned parallel to one another and connected to one another via the radially aligned ring surface (top surface of 34).
Therefore further in view of Takano, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the device of Hiriyama as modified to have the first axially aligned ring surface formed on an outer radius of the cover element and the second axially aligned ring surface formed on an inner radius of the cover element are aligned parallel to one another and connected to one another via the radially aligned ring surface, in order to provide a reliably sealed device for an electric compressor (Takano; [0001-0007]).
Allowable Subject Matter
Claims 5-10, 12-17, and 21-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 5: “wherein each of the second insulation elements is arranged to fit closely with the at least one first insulation element with the second longitudinal side aligned radially inward in the area between the end faces of the bars of the stator core, which seal off the intermediate space in the axial direction.”
Claim 6: “wherein each of the second insulation elements has a U-shaped cross-section with two of the bars, which delimit a recess, perpendicular to a longitudinal direction in an area of the first longitudinal side.”
Claim 8: “wherein each of the second insulation elements has a Y-shaped cross-section with two of the bars, which delimit a recess, perpendicular to a longitudinal direction in an area of the second longitudinal side.”
Claim 10: “wherein each of the second insulation elements has a U-shaped cross-section with two of the bars, which delimit a recess, perpendicular to a longitudinal direction in an area of the second longitudinal side.”
Claim 12: “wherein the at least one third insulation element has recesses arranged uniformly distributed on a circumference in an area of the closed ring, the recesses being respectively formed on an outer side of the closed ring.”
Claim 21: “wherein the second axially aligned ring surface of the cover element is provided as an inner wall with mounting elements arranged distributed uniformly about a circumference for holding a respective one of the second insulation elements.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walisko et al. (US 2020/0366150) teaches a device having a motor with an insulation having a radial insulation portion extending into a slot of a stator core.
Walisko et al. (US 2020/0366173) is a copending patent publication teaching a device having a stator with a first, second, and third insulation member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832